DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claim 13 is rejoined. Claims 14-20 are withdrawn. Claims 1-13 are presently examined. Claims 1-12 are allowed. 

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 11/19/2021 are overcome.

Election/Restrictions
Claims 1-12 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 10/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/5/2020 is partially withdrawn. Claim 13, directed to a tobacco industry product assembly machine, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-20, directed to a method of manufacturing tobacco industry products, is withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, it is unclear whether the limitation “an apparatus according to claim 1” refers to the apparatus of claim 1 due to the use of the indefinite article “an” when claim 1 has already recited the apparatus. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the apparatus of claim 1.

Allowable Subject Matter
Claims 1-12 are allowed. Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance:
Dahlgrun (US 5,632,285) teaches a conveyor having conveyor and a stationary rolling member to roll adherent uniting banks around groups of plain cigarettes (abstract) having a group contacting member to start the rolling movement of successive groups (column 8, lines 21-39, figure 3, reference numeral 72). However, Dahlgrun does not teach or suggest the group contacting member moving independently of the stationary rolling member, let alone being adjustable.
Sinisi (WO 2014/118309) teaches an apparatus for wrapping a sheet of wrapping material around a rod shaped article having a drum (figure 3, reference numeral 2) with a series of flutes on its surface (page 23, lines 28-32, page 24, lines 1-8, figure 3, reference numeral 21). The cigarette comes into contact with a displaceable portion of a contact surface (page 24, lines 9-24, figure 3, reference numeral 101). The displaceable portion is held by springs located perpendicular to the drum to apply pressure to the cigarettes (page 25, lines 5-20, figure 3, reference numeral 111). The displaceable portion is located adjacent to a fixedly arranged corrugated portion along which the cigarettes roll (page 26, lines 6-27, figure 3, reference numeral 105). However, Sinsi does not teach or suggest the displaceable portion having a position that is adjusted and set since a spring loaded component will move based on the force applied to it.
Ishikawa (EP 2813153) teaches a filter tip attachment which prevents damage of a capsule enclosed in the filter [0005] to form a double filter cigarette [0006] having a curved second conveying drum ([0018], figure 1, reference numeral 5) with holding grooves formed on its outer surface which extend in the axis direction of the intermediate product [0019], which are considered to meet the claim limitation of flutes. A guide member is arranged adjacent the second conveying drum to roll intermediate products along the outer surface of the second conveying drum ([0020], figure 1, reference numeral 10). A kicking bar is located on the inlet of the guide member to cause the intermediate product to be rolled ([0031], figure 1, reference numeral 17). However, Ishikawa does not teach or suggest the kicking bar being adjustable to a set position.
The prior art does not teach or suggest a kicker bar adjustable relative to a roll hand such that a projection distance between the kicker bar and roll hand can be adjusted and set.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747